Citation Nr: 1538402	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-11 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from October 2004 to March 2005, from February 2006 to April 2007, from September 2008 to April 2009, and from May 2009 to October 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his substantive appeal, the Veteran indicated that he wanted a hearing before a member of the Board by live videoconference.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2012.  In a letter dated in March 2013, VA notified the Veteran and his representative that the Veteran had been scheduled for a Board hearing on June 26, 2013.  The Veteran did not appear for the scheduled hearing, has not provided an explanation as to why he did not appear, and has not requested that another hearing be scheduled.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Board is cognizant that the United States Court of Appeals for Veterans Claims has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran informed a March 2010 VA examiner that his service-connected radiculopathy of the left lower extremity does not interfere with his work as a self-employed graphic designer.  There is no indication in the record that the Veteran has been unable to secure or follow substantially gainful employment due to his service-connected radiculopathy of the left lower extremity.  The Board concludes that a claim for a TDIU has not been raised as part of the claim for a higher initial rating for the service-connected radiculopathy of the left lower extremity.



FINDINGS OF FACT

1.  Prior to August 9, 2012, the Veteran's radiculopathy of the left lower extremity was manifested by no worse than mild wholly sensory involvement.

2.  From August 9, 2012, the Veteran's radiculopathy of the left lower extremity has manifested by severe wholly sensory involvement.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity, prior to August 9, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

2.  The criteria for a 20 percent staged initial rating, but no higher, for radiculopathy of the left lower extremity, from August 9, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appeal for a higher initial rating for the service-connected radiculopathy of the left lower extremity arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for that disability.  Where the initial claim is one for entitlement to service connection, once service connection is granted, the claim is substantiated, and additional notice is not required under 38 U.S.C.A. § 5103(a).  Any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of the initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2014) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, the Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional VCAA notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, a notice of disagreement contesting a downstream issue such as the disability rating or effective date assigned for the grant of service connection triggers only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105, and 38 C.F.R. § 3.103.  38 C.F.R. § 3.159(b)(3) (2014).  Here, the RO provided the Veteran the required statement of the case in March 2012.  The March 2012 statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran with respect to the issue of entitlement to a higher initial rating for the service-connected radiculopathy of the left lower extremity.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records and VA treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in April 2009, March 2010, and August 2012.  In addition, the August 2012 VA examiner provided addendum opinions in August 2012 and October 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners either reviewed the claims file or took a detailed medical history from the Veteran that was consistent with the other evidence of record, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case, to include the degree to which the Veteran experiences paralysis of the left sciatic nerve and other neurological symptoms.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.

In addition, there is no objective evidence indicating that there has been a material change in the nature or severity of the Veteran's service-connected radiculopathy of the left lower extremity since he was last examined.  See 38 C.F.R. § 3.327(a).  The Board notes that the Veteran's representative submitted a statement in January 2013 that contains no indication that the Veteran's radiculopathy of the left lower extremity has worsened since he was last examined for that disability.  Rather, the Board interprets the representative's January 2013 statement as presenting a general argument that the record shows that the Veteran's radiculopathy of the left lower extremity is of a severity more closely approximating the criteria for a higher rating under the relevant rating criteria.  The duty to assist does not require that a claim be remanded solely due to the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (1995).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's radiculopathy of the left lower extremity is rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 for evaluating paralysis of the sciatic nerve.  Under DC 8520, an 80 percent rating applies where there is complete paralysis; the foot dangles and drops, no active movement is possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies where there is moderately severe incomplete paralysis.  A 20 percent rating applies where there is moderate incomplete paralysis.  A 10 percent rating applies where there is mild incomplete paralysis.

Terms such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the typical picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Analysis

The Veteran seeks an initial disability rating in excess of 10 percent for the service-connected radiculopathy of the left lower extremity.  The Veteran contends that he is entitled to a higher rating because his service-connected radiculopathy of the left lower extremity is manifested by pain, soreness, weakness, and a 60 percent reduction in feeling in his left lower extremity.  See Letter from the Veteran, entitled "Notice of Disagreement," received in April 2011.

The Veteran was afforded a VA examination in April 2009 in relation to a number of disabilities for which he was seeking VA benefits.  The examination included findings relating to the Veteran's radiculopathy of the left lower extremity.  Specifically, the Veteran reported no current pain in the back or left leg, but stated that his back pain is aggravated by standing two hours and by lifting over 50 pounds.  On examination, the Veteran had 2/4 reflexes bilaterally at the knees and normal sensation to vibratory stimulation, but had reduced sensation to pinprick of both feet.  The Veteran had a normal gait and was able to walk on his heels and his toes.  The Veteran reported numbness below the left knee.  The Veteran did not use an assistive device.  He reported that the numbness has no effect on his occupation or activities of daily living, and that he runs two to three miles, two to three times per week.  The examiner found no weakness or tenderness during the examination, and opined that the Veteran has minimal residual disability stemming from his degenerative disc disease of the lumbar spine, status-post operative repair in April 2008.  The examiner's overall impression was of "minimal back discomfort and numbness below the knee."

The Veteran was afforded a VA spine examination in March 2010.  The examiner noted the Veteran's report of continued hypesthesia in the left lateral leg following discectomy and fusion surgery in 2008.  The Veteran reported that the numbness does not affect his work as a self-employed graphic designer, but that if he does certain activities, such as walking a great deal, then he has more symptoms and more hypesthesia.  On examination, the Veteran had a normal gait with normal heel strike and toe push-off.  He did not use an assistive device during the examination.  The Veteran had 2+ deep tendon reflexes of the knees and ankles and 5 out of 5 resistive strength of the lower extremities.  The examiner noted, "The Veteran seems to have a loss of light touch sensation to the lateral aspect of the calf that extends down in to the lateral aspect of the left foot and the plantar surface of toes four and five."  The examiner diagnosed the Veteran with discectomy with residual radiculopathy and hypesthesia.

In his April 2011 notice of disagreement, the Veteran contended that the March 2010 VA examination was inadequate because the examiner did not administer tests accurate enough to definitively determine the severity of disability to the left lower extremity.  In his substantive appeal, the Veteran elaborated on this contention, stating that he believed a nerve conduction study or electromyography test would be a more accurate and less biased way to determine the severity of his service-connected radiculopathy.  He also indicated that the disability had worsened since the March 2010 VA examination, causing additional soreness and weakness.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2012.

Accordingly, the Veteran was afforded another VA examination on August 9, 2012.  At the examination, the Veteran reported numbness and pain in his left lower extremity from the knee down on the lateral side.  On examination, the Veteran had 5 out of 5 strength throughout and was able to walk on his tiptoes and his heels.  The Veteran had 2+ reflexes, 50 percent sensation to light touch, and 50 percent sensation to cold in the left lower extremity.  The Veteran underwent nerve conduction and EMG testing as part of the examination.  The nerve conduction study revealed normal measurements throughout the left lower extremity.  The EMG testing revealed increased amplitude of the gastrocnemius, biceps femoris, and tensor fasciae latae, but showed otherwise normal measurements.  The examiner's overall impression was of mild chronic changes in the L5-S1 muscles of the left side consistent with the Veteran's history of L5-S1 discectomy and fusion surgery.

The August 2012 VA examiner provided an addendum opinion later in August 2012 that included a peripheral nerves conditions disability benefits questionnaire (DBQ).  In the DBQ, the examiner noted a diagnosis of chronic, mild L5-S1 lumbar radiculopathy.  The examiner indicated that the Veteran had no constant pain, intermittent pain, paresthesias, or dysesthesias.  However, the examiner indicated that the Veteran had severe numbness of the bilateral lower extremities.  The examiner noted that, throughout the bilateral lower extremities, the Veteran had 5 out of 5 muscle strength and 2+ deep tendon reflexes.  In addition, the examiner noted that the Veteran's nerves throughout the bilateral lower extremities, including the sciatic nerve, were normal.  The examiner repeated that the electrodiagnostic evidence shows mild chronic changes in L5-S1 muscles of the left side consistent with the Veteran's history of L5-S1 discectomy and fusion surgery.

In October 2012, the August 2012 VA examiner was again asked to provide an addendum opinion as to the Veteran's radiculopathy of the left lower extremity.  In the October 2012 VA addendum opinion, the examiner stated that the EMG clearly indicated a chronic radiculopathy.  The examiner further noted that discectomies such as the one the Veteran underwent primarily stop the progression of the radicular process, but that the permanent nerve damage is irreversible.

Thus, the record shows that the Veteran has reported pain, weakness, and numbness related to his service-connected radiculopathy of the left lower extremity.  At the three VA examinations, the Veteran had normal gait, as well as normal reflexes and muscle strength throughout the left lower extremity.  The April 2009 VA examiner described the Veteran's condition as productive of "minimal . . . numbness below the knee."  The March 2010 VA examiner noted a loss of light touch to the lateral aspect of the left calf extending downward.  The August 2012 VA examiner noted that EMG testing revealed abnormal measurements in a hip muscle, a thigh muscle, and a calf muscle in the left lower extremity.  The August 2012 VA examiner found that there was severe numbness in the left lower extremity, but also found that the Veteran's nerves of the left lower extremity, including the sciatic nerve, were all normal.  The August 2012 VA examiner described the Veteran's chronic changes in the L5-S1 muscles of the left side as "mild."

DC 8520 provides for ratings above 10 percent where the evidence shows at least moderate incomplete paralysis of the sciatic nerve, or involvement that is wholly sensory and manifested to a moderate degree.  Here, the evidence shows that, prior to the August 9, 2012 VA examination, the Veteran's radiculopathy of the left lower extremity symptomatology was wholly sensory and, at most, mild in nature.  Specifically, prior to August 2012, the Veteran reported pain and numbness related to the radiculopathy of the left lower extremity.  The Veteran also reported weakness.  However, on examination, he showed no paralysis, weakness, or other symptoms aside from reduced sensation.  He had normal gait, reflex, and strength in the left lower extremity.  The April 2009 VA examiner described the Veteran's numbness below the left knee as "minimal."  Thus, the evidence does not show that, prior to August 2012, the Veteran had complete or incomplete paralysis of the sciatic nerve or that he had wholly sensory involvement manifested to a moderate degree.  As such, prior to August 9, 2012, the criteria for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity were not met.

Beginning August 9, 2012, the date of the August 2012 VA examination, the Veteran's radiculopathy of the left lower extremity was manifested by wholly sensory involvement to a severe degree.  Specifically, at the August 2012 VA examination, the Veteran had normal strength, gait, and reflex in the left lower extremity.  In the August 2012 VA addendum opinion, the examiner further noted that the Veteran did not have complete or incomplete paralysis of the left sciatic nerve.  However, the VA examiner opined that the Veteran had a 50 percent reduction in sensation to light and cold, and that such symptoms are considered severe.  As such, beginning August 9, 2012, the Veteran's radiculopathy of the left lower extremity was manifested in severe sensory loss.  38 C.F.R. § 4.124a dictates that, for diseases of the peripheral nerves, when the involvement is wholly sensory, the rating should be, at most, for the moderate degree.  Therefore, although the August 2012 VA examiner opined that the Veteran's sensory symptoms of the left lower extremity are "severe," the Veteran may only be rated to the moderate degree.  Under DC 8520, moderate symptoms are assigned a 20 percent rating.  Therefore, the Board finds that, from August 9, 2012, the date of the VA examination at which the Veteran was found to have severe sensory symptoms, the Veteran is entitled to a disability rating of 20 percent, and no higher, for the radiculopathy of the left lower extremity.

The Board notes that the Veteran is competent to report symptoms of his radiculopathy of the left lower extremity, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 at 469.  The Veteran is also credible in his belief that he is entitled to a higher initial rating.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his neurological symptoms of the left lower extremity, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, in assigning a disability rating, the Board relies upon the competent, probative opinions provided by the medical professionals.  Those opinions are probative because the professionals have the knowledge and expertise necessary to evaluate neurological disorders, and because they are based on a review of the record or an accurate understanding of the Veteran's medical history, and on an in-person examination of the Veteran.  They are thorough and provide enough detail to evaluate the Veteran under the relevant rating criteria.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  Prior to August 9, 2012, the VA examiners noted that the Veteran's radiculopathy of the left lower extremity was manifested by wholly sensory symptoms that were no greater than mild in severity.  The VA examiners did not note any complete or incomplete paralysis associated with the radiculopathy of the left lower extremity.  The August 9, 2012 VA examiner determined that the Veteran's wholly sensory symptoms are "severe."  The August 2012 VA examiner found that the Veteran had no complete or incomplete paralysis associated with the radiculopathy of the left lower extremity.  Therefore, when considered with the relevant rating criteria, the probative evidence supports a finding that an initial rating in excess of 10 percent was not warranted prior to August 9, 2012, but that an initial rating of 20 percent, but no higher, is warranted from August 9, 2012.

The Board has considered whether a higher rating is warranted under Diagnostic Codes 8620 and/or 8720, which provide ratings for neuritis and neuralgia of the sciatic nerve, respectively.  Although the Veteran has reported pain associated with the radiculopathy of the left lower extremity, he has not been diagnosed with neuritis or neuralgia.  Accordingly, Diagnostic Codes 8620 and 8720 are not for application in the present case.

Thus, staged ratings have been created.  See Fenderson, 12 Vet. App. 119.  With respect to any claim for entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity prior to August 9, 2012, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, from August 9, 2012, the evidence shows that it is at least as likely as not that the Veteran is entitled to an initial rating of 20 percent, but no higher.  The Veteran is afforded the benefit of any doubt, and a rating of 20 percent, but no higher, is granted from August 9, 2012.

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extraschedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not reflect that the available schedular ratings for the service-connected radiculopathy of the left lower extremity are inadequate.  A comparison between the level of severity and symptomatology of the service-connected radiculopathy of the left lower extremity shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's service-connected radiculopathy is productive of wholly sensory symptoms.  The Veteran reports pain and numbness associated with the disability.  He also reports weakness associated with the disability, but has not been shown to have reduced muscle strength or reflexes or an altered gait pattern on examination.  When comparing the Veteran's disability picture to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular ratings regarding the Veteran's service-connected peripheral neuropathy are adequate.  As noted above, terms such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  The Board finds that these terms, in conjunction with the other terminology used in the rating criteria under DC 8520 reasonably encompasses the Veteran's symptomatology, including the reported and observed pain and numbness.  Furthermore, DC 8520 provides higher schedular ratings, but such higher ratings are for symptoms which are not present in this case.  Therefore, the ratings awarded are adequate and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66,749 (1996).

The Board further observes that, even if the available schedular ratings for the disability were inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for the service-connected radiculopathy of the left lower extremity.  There is also no persuasive evidence in the record to indicate that the disability on appeal would cause impairment with employment over and above that which is already contemplated in the assigned schedular rating.  No medical source of record has opined that the Veteran's radiculopathy of the left lower extremity renders him unemployable or that the disability markedly interferes with his ability to work.  In fact, the Veteran himself reported to the March 2010 VA examiner that the disability does not interfere with his work as a self-employed graphic designer.

The Board acknowledges that the Veteran's disability has an impact on employment.  The Veteran has reported that the service-connected disability limits his ability to walk, stand, and lift.  However, such limitations are not considered to be exceptional or unusual in view of the nature of the disability, and are taken into account by the Veteran's schedular rating.  Therefore, referral for extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity, prior to August 9, 2012 is denied.

Entitlement to a staged initial disability rating of 20 percent, but no higher, for radiculopathy of the left lower extremity, from August 9, 2012, is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


